Exhibit (a)(1)(F) This announcement is neither an offer to purchase nor a solicitation of an offer to sell Shares (as defined below), and the provisions herein are subject in their entirety to the provisions of the Offer (as defined below). The Offer is made solely by the Offer to Purchase, dated January 13, 2015, and the related Letter of Transmittal and any amendments or supplements thereto, and is being made to all holders of Shares. The Offer is not being made to (nor will tenders be accepted from or on behalf of) holders of Shares in any jurisdiction in which the making of the Offer or the acceptance thereof would not be in compliance with the securities, “blue sky” or other laws of such jurisdiction or any administrative or judicial action pursuant thereto. In those jurisdictions where applicable laws require the Offer to be made by a licensed broker or dealer, the Offer will be deemed to be made on behalf of Purchaser (as defined below) by one or more registered brokers or dealers licensed under the laws of such jurisdiction to be designated by Purchaser. Notice of Offer to Purchase for Cash All Outstanding Shares of Common Stock of Peerless Systems Corporation a Delaware corporation at $7.00 Net Per Share Pursuant to the Offer to Purchase dated January 13, 2015 by Mobius Acquisition Merger Sub, Inc. a wholly owned subsidiary of Mobius Acquisition, LLC Mobius Acquisition Merger Sub, Inc., a Delaware corporation (which we refer to as “ Purchaser ”) and a wholly owned subsidiary of Mobius Acquisition, LLC, a Delaware limited liability corporation (which we refer to as “ Parent ”), is offering to purchase all of the outstanding shares of common stock, par value $0.001 per share (the “ Shares ”), of Peerless Systems Corporation, a Delaware corporation (which we refer to as “ Peerless ”), at a purchase price of $7.00 per Share (the “ Offer Price ”), net to the seller in cash, without interest thereon and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated January 13, 2015 (the “ Offer to Purchase ”) and in the related Letter of Transmittal (the “ Letter of Transmittal ” which, together with the Offer to Purchase and other related materials, as each may be amended or supplemented from time to time, constitutes the “ Offer ”). Stockholders of record who tender directly to Continental Stock Transfer & Trust (the “ Depositary ”) will not be obligated to pay brokerage fees or commissions or, except as otherwise provided in the Letter of Transmittal, stock transfer taxes with respect to the purchase of Shares by Purchaser pursuant to the Offer. Stockholders who hold their Shares through a broker, banker or other nominee should consult such institution as to whether it charges any service fees or commissions. THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59 P.M., NEW YORK CITY TIME, ON FEBRUARY 11, 2015, UNLESS THE OFFER IS EXTENDED OR EARLIER TERMINATED. The Offer is being made pursuant to the Agreement and Plan of Merger, dated as of December 22, 2014 (as it may be amended from time to time, the “ Merger Agreement ”), by and among Parent, Purchaser and Peerless. The Merger Agreement provides, among other things, that following the consummation of the Offer and subject to the satisfaction or waiver of certain conditions, Purchaser will be merged with and into Peerless (the “ Merger ”), with Peerless continuing as the surviving corporation in the Merger and a wholly owned subsidiary of Parent. The closing of the Merger is referred to as the “ Merger Closing .” Acceptance for payment of Shares pursuant to and subject to the conditions of the Offer, which shall occur promptly following the Expiration Date (as defined below), unless the Offer is terminated in accordance with the conditions of the Offer, is referred to as the “ Offer Closing .” In the Merger, each Share issued and outstanding immediately prior to the effective time of the Merger (other than (i) Shares owned by Parent, Purchaser or any other direct or indirect wholly owned subsidiary of Parent, and Shares owned by Peerless or any direct or indirect wholly owned subsidiary of Peerless, and in each case not held on behalf of third parties and (ii) Shares owned by stockholders who validly exercise appraisal rights under Delaware law with respect to such Shares) will be automatically converted into the right to receive the Offer Price, without interest thereon and less any applicable withholding taxes. As a result of the Merger, Peerless will cease to be a publicly traded company and will become wholly owned by Parent. The Merger Agreement is more fully described in the Offer to Purchase. Under no circumstances will interest be paid on the purchase price for Shares, regardless of any extension of the Offer or any delay in making payment for Shares. The Offer is conditioned upon, among other things, (a) the absence of the termination of the Merger Agreement in accordance with its terms and (b) the satisfaction of (i) the Minimum Tender Condition, (ii) the Governmental Authority Condition. The Minimum Tender Condition requires that the number of Shares validly tendered in accordance with the terms of the Offer and not validly withdrawn (excluding Shares tendered pursuant to guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee) on or prior to 11:59 p.m., New York City time, on February 11, 2015 (the “ Expiration Date ,” unless Purchaser shall have extended the period during which the Offer is open in accordance with the Merger Agreement, in which event “ Expiration Date ” shall mean the latest time and date at which the Offer, as so extended by Purchaser, shall expire) which, together with any Shares then owned by Parent and its subsidiaries, shall equal at least a majority of the outstanding Shares on a fully-diluted basis as of the Expiration Date. The Governmental Authority Condition requires that no governmental authority shall have enacted, issued, promulgated, enforced or entered any law or order which has the effect of enjoining or otherwise prohibiting the making of the Offer or the consummation of the Offer or the Merger. The Offer also is subject to other customary conditions as described in the Offer to Purchase. After careful consideration, Peerless’s board of directors has unanimously resolved, among other things, to (i) approve and declare advisable the Merger Agreement and the transactions contemplated thereby, (ii) declare that it is in the best interests of the stockholders of the Company that the Company enter into the Merger Agreement and consummate the transactions contemplated by the Merger Agreement on the terms and subject to the conditions set forth in the Merger Agreement and (iii) recommend that the stockholders of the Company accept the Offer and tender their Shares to Purchaser in the Offer. Purchaser has agreed in the Merger Agreement that, subject to Purchaser’s rights to terminate the Merger Agreement in accordance with its terms: • if, at the initial Expiration Date or any later then-scheduled Expiration Date, any condition to the Offer (other than the condition that the number of shares validly tendered in accordance with the terms of the Offer and not validly withdrawn on or prior to the Expiration Date (excluding Shares tendered pursuant to guaranteed delivery procedures that have not yet been delivered in settlement or satisfaction of such guarantee) which, together with any shares then owned by Parent and its subsidiaries, shall equal at least a majority of the outstanding Shares on a fully-diluted basis as of the Expiration Date, which we refer to as the “ Minimum Tender Condition ”) has not been satisfied or waived, Purchaser must extend the Offer, on one or more occasions, in consecutive increments of up to five (5) business days (or such longer period as the parties may agree) until the condition has been satisfied or waived; and • if, at the initial Expiration Date or any later then-scheduled Expiration Date, all conditions to the Offer (other than the Minimum Tender Condition) have been satisfied or waived, Purchaser will extend the Offer in increments of five (5) business days; provided , however , that the maximum number of days that the Offer may be extended pursuant to this sentence is twenty (20) business days unless requested or approved by Peerless; provided , however , that Purchaser shall not be required to extend the Offer beyond April 30, 2015 and any such extension beyond April 30, 2015 shall be subject to Purchaser’s right to irrevocably and unconditionally terminate the Offer if at the then-scheduled Expiration Date any condition to the Offer has not been satisfied or waived. Subject to the applicable rules and regulations of the United States Securities and Exchange Commission (the “
